COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Thomas Sims and Raymond Campbell v. Patricia Hill Fitzpatrick and
                          Richard Guion

Appellate case number:    01-13-00176-CV

Trial court case number: 2006-14287

Trial court:              125th District Court of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: May 15, 2014